Citation Nr: 1141861	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  08-31 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to December 1993.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in May 2011.  A transcript of the hearing is associated with the claims file.  During the hearing, he submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the claim on appeal may be finally adjudicated, for the reasons discussed below.

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) discussed the steps to be taken in determining whether a VA examination is necessary prior to final adjudication of a claim.  In disability compensation claims, the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The Court in McLendon observed that the third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

In this case, the evidence of record includes a diagnosis of and treatment for hepatitis C.  Additionally, the Veteran has provided lay evidence attributing his hepatitis C to in-service air gun inoculations.  In this regard, the service treatment records show that he was immunized during service, but does not specify the method of inoculation.  The Board accepts the Veteran's lay evidence that an air gun was used.  

The Veteran also contends that his hepatitis C may be due to his in-service use of 
intravenous (IV) needles during special forces training.  He indicated that he had to be proficient in administering IVs to himself and his teammates, and that an IV and 14-gauge catheter was in the top of his rucksack at all times.  The Board notes that the Veteran's military occupational specialty, per his DD Form 214, was special forces weapons sergeant.  As such, training with IV hydration is deemed consistent with his service.  

The above lay evidence is consistent is sufficient to trigger VA's duty to provide an examination for his claim.  See 38 C.F.R. § 3.326; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Further regarding the specifics of his contentions, at the time he filed his claim in June 2006, the Veteran had indicated that the conditions of this IV training were unsanitary, as they did not occur in a sterile hospital-like setting and gloves were not always used.  At the time of his May 2011 hearing, the Veteran's representative suggested that this training resulted in exchanged needles and fluids.  The Veteran's response did not specifically address this contention, and instead he focused on the need for special forces to remain in top physical shape and the reported common practice of giving themselves IV hydration.  He has not provided any lay evidence to suggest that IV needles were shared as part of special forces training.  Therefore, only his statements regarding the unsanitary conditions of this training will be considered.

The Board also notes that the Veteran has additional risk factors for hepatitis C.  Specifically, the evidence of record shows at least a 10-year history of IV drug abuse.  See e.g., August 2007 California State Prisons.  Likewise, the Veteran has at least one post-service tattoo (of a post-service girlfriend's name).  See May 2011 hearing.  The Veteran has not always been forthcoming about additional risk factors during the course of this appeal.  See e.g., June 2006 Claim (wherein the Veteran states that he has no history of drug use).  In this regard, the Board finds the statements made by the Veteran in the course of receiving medical treatment to be more probative than those he made solely in conjunction with his claim for benefits.  Caluza v. Brown, 7 Vet. App. 498 (1995).  As such, in evaluating the risk factors in this case, the examiner is instructed to accept as fact that the Veteran has a history of IV drug usage.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by a hematologist or other examiner with appropriate expertise for the purpose of determining the nature and etiology of any hepatitis found to be present.  The claims folder must be made available to and reviewed by the examiner.  The examiner should opine, for all disabilities identified, whether it is at least as likely as not (i.e., probability of 50 percent or greater) that such disability is attributable to the Veteran's active service, to include air gun inoculations and IV injection training in unsanitary conditions.  The examiner is also asked to consider and accept as fact the Veteran's additional risk factors for hepatitis C, including post-service intravenous drug use and tattoo(s).  If multiple risk factors are identified, the examiner should identify the risk factor most likely to have resulted in the hepatitis C diagnosis.  The next most likely risk factor should then be indicated, and so on, in descending order.

Any opinion should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative. 

2.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If any of the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

